Opinion filed October 18,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00286-CR 
                                                    __________
 
                                       MELTON
SELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 16805-A
 

 
                                            M
E M O R A N D U M   O P I N I O N
            In
1992, Melton Sell was convicted of the offense of murder and sentenced to a
term of confinement for sixty years.  On August 21, 2012, Sell filed in the
trial court a motion to vacate plea or correct sentence nunc pro tunc.  The
trial court denied the motion, and Sell filed a notice of appeal.  We notified Sell
by letter that it did not appear that this court had jurisdiction in this
matter, and we requested that Sell file a response showing grounds to continue
the appeal.  
            Sell
has filed a response urging that his rights have been violated and that he has
a right to appeal the adverse decision denying his motion.  The trial court’s
denial of Sell’s motion to vacate plea or correct sentence nunc pro tunc is not
an appealable order, and this court has no jurisdiction to entertain an appeal
from that order.  Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002,
pet. dism’d); see also Ex parte Ybarra, 149 S.W.3d 147, 148–49 (Tex.
Crim. App. 2004) (appeal of denial of nunc pro tunc is by way of a petition for
writ of mandamus).  Sell also requests that, if this court determines that it
is without jurisdiction over this appeal, we “interpret his filings as a Writ
of Mandamus to compel the Court below to allow responsive papers from the
District Attorney and hold a fair hearing.”  Pursuant to appellant’s
alternative request, we are this day filing Sell’s petition for writ of
mandamus in this court in Cause No. 11-12-00321-CR.
            The
appeal, Cause No. 11-12-00286-CR, is dismissed for want of jurisdiction.
 
                                                                                                PER
CURIAM
 
October 18, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.  


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.